 1                                                                               JS-6
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ALEXANDER LOPEZ,                                  Case No. LACV 17-3527-VBF (LAL)

11                                   Petitioner,       JUDGMENT
12                          v.

13   R. MADDEN, Warden,

14                                      Respondent.

15
16
17          Judgment is hereby entered in favor of the respondent warden and against petitioner

18   Alexander Lopez.
19
20   Dated: April 3, 2020                          ________________________________________

21
                                                   HONORABLE VALERIE BAKER FAIRBANK
22                                                 UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
